office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b04 tdbeem postu-164495-04 uilc date date to ------------------- --------------------------------------------- large mid-size business third party communication date of communication month dd yyyy from thomas d beem senior technical reviewer branch international subject request for advice concerning parent co rebuttal this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend us sub parent co treaty articles certificate a certificate b country a country a political_subdivision --------------- -------------------------------------------- -------------------------------------------------------------------------- -------------------------------------------------------------------------- -------------------------------------------------------------------------- -------------------------------------------------------------------------- -------------------------------------------------------------------------- ------------------------------------------------------------- ------------------------------- --------------------------------- --------------------------- ------------- -------------------- postu-164495-04 country b country b entity country d entity country g entity number j number k number l number n number o number p official n state r state r law transaction type t type u type v type w year date date date date date date month a month b dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figurehh dollar_figurejj dollar_figurekk dollar_figurell ----------------- --------------------------------------------------------------- ------------------------------------------------- -------------------------------------------------------------------------- ---- -------------- -------------- -------------- - ------ --- ------------------------------ ---------------- -------------------------------------------- -------------------- ------------------------------ ------------------------------ ------------------------------- ------------------------ --------- ---------------- ---------------- ---------------- ---------------- ----------- ------------------ ----- -------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- postu-164495-04 dollar_figureuu dollar_figurevv dollar_figureww dollar_figurexx dollar_figureyy dollar_figurezz dollar_figureaaa this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views i introduction ii analysis of the transaction assuming parent co’s valuation is correct a summary of the transaction b disputed issue sec_1 treatment of the issuance and redemption of the type v stock application of sec_351 versus sec_367 a sec_367 takes precedence over sec_351 b sec_367 cannot take precedence over sec_367 iii analysis of country b entity’s acquisition of the excess value a why the excess value is attributed to the country b entity common shares b tax treatment of country b entity’s acquisition of excess value indirect transfer direct transfer parent co and its includible subsidiaries collectively parent co group protested appendix i introduction certain proposed adjustments in its protest and requested a conference with appeals this memorandum responds to your request for advice regarding the application of the provisions of subchapter_c of the internal_revenue_code irc to the transaction described in the technical_advice_memorandum that was previously provided to you by branch of this office and to certain issues raised in parent co’s protest the facts upon which this memorandum is based are the facts contained in the tam that branch of our office previously issued to you for that reason a full recitation of the facts is not set out again here all section references in this memorandum are to the irc unless otherwise indicated postu-164495-04 a key difference between the positions of the service and parent co in this matter is the valuation of the intangible_property rights ip that parent co transferred to country b entity via us sub parent co took the position in its return that the value of the ip was dollar_figurecc parent co continues to maintain that this is the correct valuation in its protest the service on the other hand has determined that the correct valuation of the ip was dollar_figureuu the difference between the service’s valuation and parent co’s valuation referred to in the 30-day_letter as the excess value is dollar_figurevv we express no opinion on what is the correct valuation of the ip this memorandum will discuss the results under each valuation as that is important to understanding the subchapter_c consequences of the ip transfer another difference between the positions of the service and parent co is whether the treaty exempts us sub from the payment of u s tax the advice previously issued to you from branch of our office discussed the application of the treaty concluding that parent co is not entitled to the benefits it claimed under the treaty for this transaction thus the tax consequences described in this memorandum assume that the treaty does not apply the service and parent co have asserted quite different valuations for the ip that parent co transferred even if we assume that parent co’s valuation is correct certain issues in addition to the application of the treaty regarding the proper tax treatment of the transaction are in dispute this memorandum first addresses these issues as part of this discussion we provide a brief summary of the transaction and a description of issues that are not in dispute then assuming that parent co’s valuation is incorrect this memorandum determines the tax treatment of country b entity’s acquisition of the excess value ip ii analysis of the transaction assuming parent co’s valuation is correct a summary of the transaction parent co is a domestic_corporation and the common parent of an affiliated_group_of_corporations that file a consolidated_return at the outset of the transaction described below parent co owned all of the common_stock of us sub a state r corporation and all of the common_stock of country b entity a country b limited_company that is treated as a corporation for u s tax purposes step the domestic ip transfer on date year parent co transferred the ip to us sub in exchange for number j shares of us sub type t stock valued at dollar_figurecc parent parent co notes in its protest that type t stock is not non-qualified preferred_stock as described in sec_351 this issue is not in dispute postu-164495-04 co owned all of the equity interests in us sub immediately after this exchange the service does not contest parent co’s position that this exchange qualifies under sec_351 as a result parent co does not recognize any gain on its transfer of the ip to us sub sec_351 because parent co’s basis in the ip was dollar_figureaa parent co’s basis in the us sub type t stock it received in exchange therefore is dollar_figureaa sec_358 us sub’s basis in the ip is also dollar_figureaa sec_362 it appears that parent co agrees with this analysis of step step the continuance on date year us sub was granted articles in country a political_subdivision and us sub filed a certificate a with the state r official n which permitted it to retain its state r corporate charter because it retained its state r charter us sub remained a domestic_corporation and a member of the consolidated_group sec_7701 and sec_301_7701-2 the transaction is treated as a reorganization under sec_368 for federal_income_tax purposes us sub does not recognize gain_or_loss on the deemed transfer of the ip the ip retains a basis of dollar_figureaa and there is no change in parent co’s basis in its us sub stock parent co also appears to agree with this result step the sec_367 ip transfer on date year us sub transferred the ip to country b entity in exchange for number k shares of country b entity type u stock and number l shares of country b entity type v stock both series were priced at dollar_figureww per share thus us sub received aggregate consideration valued at dollar_figuredollar_figurecc dollar_figuredd of country b entity series c stock and dollar_figureee of country b entity series d stock parent co takes the position that the exchange in this step is one described in sec_351 and that the type v stock is non-qualified preferred_stock as described in sec_351 the service does not question parent co’s position that this is an exchange described in sec_351 it is not entirely clear that all substantial rights in the ip were transferred to us sub for the purposes of this analysis we assume all substantial rights were transferred since that is apparently not an issue in this case under the state r law in effect at the time of this transaction us sub had to file either a certificate a or a certificate b after the transaction filing the former allows the company to keep its status as a state r corporation while the filing of the latter would have terminated its status as a state r corporation thus us sub had to elect under state r law whether it would keep its state r charter under sec_1_1502-34 us sub is considered to own all of the stock of country b entity held by any member of the consolidated_group for purposes of testing whether the exchange qualifies under sec_351 thus for the purposes of determining whether us sub satisfied the control requirement of sec_351 us sub is treated as though it owned all of the common_stock of country b entity that was actually owned by parent co we understand that country d entity which held the type t and type w shares of country b entity made a contribution to country b entity in exchange for additional type w shares as part of the overall transaction if so then country d entity was also a transferor in the sec_351 exchange with the result that the transferors met the requirement in sec_368 that the transferors hold at least percent of the shares of each class of non-voting stock see revrul_59_259 postu-164495-04 furthermore because us sub was a u_s_person that transferred intangible_property to a foreign_corporation in an exchange described in sec_351 the exchange was subject_to sec_367 under sec_367 the transferor must take into income annual payments based upon use productivity or disposition of the intangible parent co and the service agree that the exchange in this step is subject_to sec_367 however the service and parent co apparently disagree on the treatment of the dollar_figureee of other_property received in the exchange parent co asserts that sec_351 applies to that part of the exchange while the service asserts that sec_367 applies this issue is discussed in detail in part ii b of this memorandum step the borrowing in month a year country b entity lent to parent co dollar_figurehh and received in exchange from parent co a note for that amount the parent co note step the redemption of the series d stock in month b year us sub requested that country b entity redeem all of its outstanding series d stock for the stated liquidation preference of dollar_figureee country b entity paid us sub dollar_figurell cash the parent co note with a face_amount of dollar_figurehh plus accrued and unpaid interest of dollar_figurejj and issued its own note the country b entity note for dollar_figurekk the actual redemption took place on date year the service and parent co disagree on the effect of the issuance and redemption of the type v stock this issue is discussed in detail in part ii b of this memorandum step us sub’s transfer of the redemption proceeds to parent co the protest acknowledges that us sub transferred the redemption proceeds including the parent co note to parent co but does not provide the date of such transfer thus parent co’s debt to country b entity was extinguished b disputed issues one issue in dispute is whether to respect country b entity’ date year issuance of the type v preferred_stock to us sub for federal_income_tax purposes upon its issuance the type v stock was immediately redeemable at us sub’s option as noted above approximately number n months after its issuance us sub asked to have the type v stock redeemed for its liquidation preference of dollar_figureee sub is treated as though it contributed the ip to country b entity in direct exchange for the service stepped the issuance and redemption together with the result that u sec_1 treatment of the issuance and redemption of the type v stock protest at p if the issuance and redemption are respected as separate steps as parent co postu-164495-04 the cash and notes described in step although the treatment of the type v stock does not change the dollar amount of the service’s proposed adjustments parent co vigorously contested the service’s characterization on page of the protest parent co acknowledges that the federal tax result is the same ie a gain of dollar_figureee assuming such gain is not excluded from u s tax pursuant to the treaty given that fact and parent co’s assertion that as a resident of country a under the treaty us sub would not expect to obtain any federal tax_benefit on redemption of the type v stock the question arises why parent co objected so strenuously to the service’s application of the step_transaction_doctrine suggests we expect parent co to claim such significant u s tax benefits as positive basis adjustments and foreign tax_credits certain of these benefits would be the result of parent co’s misapplication of sec_351 see discussion in appendix we conclude that the redemption of the type v stock was a step in the larger transaction parent co argues that the government cannot ignore the issuance of the type v stock on the basis of step transaction principles if the second step the redemption was not contemplated at the time of the initial step the issuance and if the first step has economic_substance and a business_purpose we anticipate that parent co will argue that the parent co note was a valid negotiable instrument and had economic_substance indebtedness has been defined an an unconditional and legally enforceable obligation for the payment of money 115_f2d_856 3d cir affg 41_bta_319 further we anticipate parent co may contend that country b entity or later us sub could have required_payments on the parent co note and parent co was exposed to economic risk however in fact the parent co note was quickly extinguished in this case there was a circular movement of the parent co note among related parties parent co was in total control of country b entity and us sub and it is our understanding that parent co never made a payment of principal or interest on the parent co note in its protest parent co acknowledged that the parent co note along with the country b entity note and dollar_figurell were distributed from us sub to parent co thus the parent co note went full circle the type v preferred_stock documents were written to facilitate the circular progress of the parent co note the transaction was structured so that us sub the holder of the type v stock could require the redemption of such stock at any time only months after receipt of the type v stock us sub protest at p postu-164495-04 exercised this right once the parent co note was in us sub’s hands it was distributed back to parent co presumably as an inter-company dividend in its protest parent co states that the i e ’s report concludes that us sub did not receive any economic benefit from the type v shares other than the tax advantages it hoped to receive upon its redemption but that such advantages were not listed such tax benefits were not listed in the rar as they do not change the adjustments as set forth in the report given parent co’s assertion that sec_351 applies to the exchange we expect that parent co will claim certain positive basis adjustments these are more fully described in the appendix at the end of this memorandum in addition we expect parent co may also claim its group is entitled to foreign tax_credits we disagree with parent co’s application of sec_351 and we do not respect the issuance and redemption of the type v stock we view the benefits that the parent co would claim as a result of respecting the issuance and redemption of the type v as inappropriate in the circumstances of this case through complex and detailed planning parent co sought to reap at least dollar_figurexx of positive basis adjustments and have the parent co consolidated_group garner significant foreign tax_credits without paying a penny of the u s taxes on income generally associated with such basis adjustments and tax_credits we do not conclude that this complex transaction was the unintended result of happenstance it was not happenstance that the type v stock was issued as non-qualified preferred_stock subject_to the application of sec_351 and was immediately redeemable preferred_stock must be disregarded moreover if as parent co stated in its protest us sub forwarded the parent co note along with the country b entity note and dollar_figurell to parent co then the issuance and reacquisition of the parent co note along with the purported dollar_figurejj of accrued interest should be disregarded as well treated as receiving a distribution rather than a loan of dollar_figurehh from country b entity to the extent that us sub is not viewed as receiving the parent co note and the accumulated interest in the aggregate dollar_figureyy in exchange for the ip because the parent co note and accrued interest are disregarded we conclude that country b entity must be deemed to have issued additional common_stock with a value of dollar_figureyy as explained below in our discussion of excess value us sub would be deemed to have distributed the additional common_stock to parent co and such stock transfer would be parent co does not address the tax treatment of us sub’s distribution to parent co presumably it was treated as an inter-company dividend as discussed below we expect that parent co inappropriately increased parent co’s basis in us sub under sec_1_1502-32 and we presume that parent co takes the position that the inter-company dividend will merely reduce such basis instead we agree with the service that the issuance and redemption of the type v if the parent co note and accrued interest is disregarded parent co would be postu-164495-04 subject_to the application of sec_1_367_d_-1t the dollar_figurehh distributed from country b entity to parent co is treated as a payment or prepayment as applicable of amounts due under sec_1_367_d_-1t and this amount is properly included in parent co’s gross_income we presume that the service did not take this position in the rar because the fact that us sub distributed the parent co note to parent co was first disclosed in parent co’s protest it is axiomatic that the substance of a transaction rather than its form governs the federal_income_tax treatment of the transaction 324_us_331 293_us_465 the question of the applicability of the substance_over_form_doctrine and related judicial doctrines requires a searching analysis of the facts to see whether the true substance of the transaction is different from its form or whether the form reflects what actually happened 61_tc_770 one such judicially created doctrine is the step_transaction_doctrine under the step_transaction_doctrine a series of formally separate steps may be collapsed and treated as a single transaction if the steps are in substance integrated and focused toward a particular result the step_transaction_doctrine generally applies in cases where a taxpayer seeks to get from point a to point d and does so stopping in between at points b and c the purpose of the unnecessary steps is to achieve tax consequences differing from those which a direct path from a to d would have produced in such a situation courts are not bound by the twisted path taken by the taxpayer and the intervening stops may be disregarded or rearranged 78_tc_350 courts have applied three alternative tests in deciding whether the step_transaction_doctrine should be invoked in a particular situation the binding_commitment_test the end result test and the interdependence test whether at the time the first step was entered into there was a binding commitment to undertake the later transactions this is the most rigorous test of the step_transaction_doctrine commissioner v gordon 13_f3d_577 2d cir under the heading mandatory redemption the resolution does state that t he holder of type v shares may call for the redemption of type v shares at any time see p of the resolution emphasis added thus there was a contractual obligation put in place even prior to the issuance of the type v shares requiring country b entity to redeem the type v shares if us sub requested their redemption the timing of the redemption was left to the discretion of us sub as controlled by parent co just because us sub and country b entity related parties controlled by parent co did not specify the timing of the redemption in writing at the time of the issuance they should not be able to avoid the application of the binding_commitment_test the binding_commitment_test is the most limited of the three tests it looks to postu-164495-04 the interdependence test looks to whether the steps are so interdependent that the legal relations created by one step would have been fruitless without a completion of the later series of steps see 88_tc_1415 steps are generally accorded independent significance if standing alone they were undertaken for valid and independent economic or business reasons green v united_states 13_f3d_577 2d cir parent co argues that each step of its transaction had separate economic significance aside from federal tax savings however the existence of economic_substance or a valid non-tax business_purpose in a given transaction does not preclude the application of the step_transaction_doctrine thus as the tenth circuit_court of appeals explained events such as the actual payment of money legal transfer of property adjustment of company books and execution of a contract all produce economic effects and accompany almost any business dealing thus we do not rely on the occurrence of these events alone to determine whether the step_transaction_doctrine applies likewise a taxpayer may proffer some non-tax business_purpose for engaging in a series of transactional steps to accomplish a result he could have achieved by more direct means but that business_purpose by itself does not preclude application of the step_transaction_doctrine 190_f3d_1165 10th cir footnote omitted however nothing we have seen indicates any economic_substance to us sub’s acquisition of the type v preferred_stock us sub did not receive any economic advantage from its purported ownership of the stock other than what we expect were the intended tax advantages the stock was nonvoting_stock us sub did not receive any dividends on this stock moreover the transaction in which parent co borrowed cash from country b entity is part of a plan to maximize parent co’s u s tax benefits in repatriating income in the form of borrowing parent co sought to avoid the normal_tax costs of repatriating income parent co failed to make any payments on the note to country b entity so that interest payments accrued country b entity’s use of the parent co note to redeem its type v stock was part of an integrated_plan carried out to obtain tax benefits finally the step transaction doctrine’s end result test analyzes whether the formally separate steps merely constitute prearranged parts of a single transaction intended from the outset to reach a specific end result this test relies on the parties’ intent at the time the transaction is structured the intent the courts focus on is not whether taxpayers intended to avoid taxes but whether the parties intended from the outset to to reach a in a recent case the tax_court case disregarded the issuance and redemption of postu-164495-04 particular result by structuring a series of transactions in a certain way additionally they focus on whether the intended result was actually achieved true pincite sophisticated tax planners and taxpayers sometimes avoid memorializing their intentions in writings so as to avoid the application of the step_transaction_doctrine however the steps of the plan should be clear evidence of the parties’ intent here the fact that the type v preferred_stock was structured from the outset to be born_to_die and was redeemed shortly after its issuance is strong evidence that the parties intended that the type v preferred stock’s existence would be transitory preferred_stock of a canadian subsidiary of a u s parent co intertan v commissioner t c memo assessment of penalty aff’d u s app lexis 5th cir the court found that t he disputed transaction resulted in no change or the economic position of either petitioner or its subsidiary and that t he purported issuance to petitioner of the subsidiary ’s preferred_stock was but one fleeting transitory step in the disputed transaction that was undertaken so that the subsidiary could immediately redeem that stock thereby enabling petitioner to claim that such redemption resulted in a dividend to it under sec_302 and sec_301 id pincite the purported dividend as here would have made available tax_credits otherwise unavailable to the taxpayerdollar_figure the court therefore found that the disputed transaction including the purported issuance to petitioner of the subsidiary ’s stock and the purported redemption by the subsidiary of that stock should be disregarded the timing of the intertan issuance and redemption may appear more egregious than the timing of the instant case because the issuance and redemption in intertan occurred on the same day however taxpayers should not be able to avoid the application of the step_transaction_doctrine by merely waiting out whatever they perceive to be the step transaction doctrine’s clock especially when the parties are related and are in control of events the country b entity type v stock had only a transitory existence in the instant case as in intertan the preferred_stock was issued in order to be redeemed so as to obtain certain u s federal tax results consequent on the redemption more than one test may be met in one transaction further the circumstances of a transaction need only satisfy one of the tests for the step transaction to operate 927_f2d_1517 10th cir the three step transaction tests are not mutually exclusive and the requirements of the taxpayer appealed only from the tax court’s assessment of an accuracy-related_penalty not from the decision on the specific issue discussed here in intertan a simple dividend would have resulted in canadian nonresident withholding_tax the distribution and redemption of the type v preferred_stock are ignored the the distribution and redemption of the type v preferred_stock are ignored the postu-164495-04 finding the end result test inappropriate but applying the step_transaction_doctrine using the interdependence test courts have held that in order to collapse a transaction the government must have a logically plausible alternative explanation that accounts for all the results of the transaction 251_f3d_210 d c cir aff’g tcmemo_1999_411 the government has provided two alternative explanations for the current transaction purported dollar_figurehh loan from country b entity to parent co is treated as a distribution rather than a loan and the parent co note is ignored dollar_figure country b entity is treated as issuing dollar_figurell cash the country b entity note and common_stock equal to the excess value of the ip to us sub in exchange for the ip us sub is treated as distributed all such common_stock to parent co parent co note is given effectdollar_figure us sub is treated as exchanging the ip for type u stock the two notes and dollar_figurell one possible objection to the plausibility of this explanation is that the parent co note did not exist on date year the date us sub transferred the ip to country b entity the parent co note was not issued until several months later thus country b entity could not have transferred the parent co note to us sub on date however sec_351 does not require the sec_351 transfers between the transferor and transferee to take place on the same date moreover taxpayers should not be able to insist that the government account for every legal relationship and timing sequence created by the transacting parties in order for the government to assert a step transaction or substance-over-form argument the court in 330_fsupp2d_122 n d conn in position of penalty aff’d u s app lexis 2d cir date reasonably concludes that where as here one or two parties have absolute control_over the ultimate result step-transaction doctrine may be applied in circumstances where it would be inapplicable if the parties were acting independently otherwise the court notes that taxpayers could always avoid application of the step_transaction_doctrine and obtain tax results unintended by congress as noted above parent co indicated in its protest that us sub distributed the parent co note back to parent co so that the parent co note was extinguished the stipulated facts do not state that us sub distributed the parent co note to parent co thus we include this characterization of the transaction because it is consistent with the limited facts in the stipulation the application of sec_351 versus sec_367 in step of the transaction as described in part ii a of this memorandum us sub postu-164495-04 transferred ip to country b entity in exchange for country b entity type u stock of dollar_figuredd and country b entity type v stock of dollar_figureee the exchange is described in sec_351 the country b entity type v stock was non-qualified preferred_stock under sec_351 and is therefore other_property boot for purposes of sec_351 the service in its proposed_adjustment did not respect the issuance and redemption of the country b entity type v stock instead us sub was treated as receiving notes and cash that total dollar_figureeedollar_figure this would also be treated as boot for purposes of sec_351 thus regardless of which position of the issuance and redemption of the type v stock is adopted there is dollar_figureee of boot in this exchange for purposes of applying sec_351 because us sub’s basis in the ip it transferred was dollar_figureaa under sec_351 this would result in us sub recognizing dollar_figureee of gain on the transfer us sub a domestic_corporation transferred the ip to country b entity in an exchange described in sec_351 when a u_s_person transfers intangible_property to a foreign_corporation in an exchange described in sec_351 it is treated as a sale by the u_s_person to the foreign_corporation in exchange for annual payments over the useful_life of the intangible that contingent on the use productivity or disposition of the intangible sec_367 and these payments must be recognized even if the foreign_corporation does not actually pay them sec_1_367_d_-1t thus us sub must recognize deemed annual payments with respect to the entire amount of the ip it transferred not just the amount of the ip that is equal to the value of the type u stock if both sections apply to this transaction without regard to the other the transferor is neither the code nor the regulations provide a rule for coordinating sec_351 and sec_367 in order to determine the correct amount and character of the proposed_adjustment therefore it is important to know whether both sections apply to the entire exchange or if one section takes precedence over the other taxed twice with respect to the boot portion of the exchange that occurs because sec_351 requires the transferor to recognize the gain in the exchange up to the amount of boot received in the exchange and at the same time sec_367 requires the transferor to include deemed annual payments with respect to the entire value of the intangible_property transferred including the part for which the transferor was already compensated by the boot payment thus if both these sections apply to the transfer in as stated above if the parent co note and accrued interest are not respected us sub would be treated as issuing dollar_figureyy of additional shares of country b entity common_stock rather than the parent co note including accrued interest payments postu-164495-04 this case us sub would recognize gain to the extent of the dollar_figureee of boot under sec_351 and it must also take into income deemed annual payments with respect to the entire value of ip transferred ie dollar_figurecc using parent co’s valuation we believe that congress did not intend to tax the transfer of intangible_property twice to the extent that there is boot in its explanation of sec_367 in the explanation of provisions of the deficit_reduction_act_of_1984 approved by the committee the senate committee on finance stated a number of u s companies have adopted a practice of developing patents or similar intangibles at their facilities in the united_states when these intangibles appear to be ready for profitable exploitation they are transferred to a manufacturing subsidiary incorporated in a low-tax jurisdiction or a high-tax jurisdiction that offers a tax_holiday for specified local manufacturing operations by engaging in such a practice the transferor u s companies hope to reduce their u s taxable_income by deducting substantial research_and_experimentation expenses associated with the development of the transferred intangible and by transferring the intangible to a foreign_corporation at the point of profitability to ensure the deferral of u s tax on the profits generated by the intangible by incorporating the transferee in a low-tax jurisdiction the u s companies also avoid any significant foreign tax on such profits s prt 98th cong 2d sess vol pincite italics added this history makes it clear that congress was concerned that the u_s_person could effectively avoid paying any_tax on the income received from the intangible that indicates the goal was to ensure that the intangible was taxed once the deemed sale provision in sec_367 reflects that too in a sec_351 exchange without boot the rules of sec_367 only tax the value of the intangible as represented by the deemed annual payments once further the regulations clearly contemplate that the foreign_corporation may make actual payments for the income recognized under sec_367 without the transferor incurring additional tax sec_1_367_d_-1t therefore because the simultaneous application of sec_351 and sec_367 results in double tax to the extent of boot this interpretation does not provide a proper result parent co apparently does not dispute this conclusion instead parent co contends that us sub recognized14 dollar_figureee of gain first under sec_351 whether or not the treaty applies if a transfer by us sub is subject_to a recognition provision of the code us sub has a recognition event whether or not the treaty applies if as parent co argues the treaty applies us sub recognizes gain but is exempt from paying the u s federal_income_tax that would otherwise result from such recognition as explained more fully in the appendix certain positive basis adjustments go hand in hand with recognition under sec_351 rather than the actual payment of tax thus parent co seeks to maximize the number of recognition events in the transaction a parent co not claiming treaty protection would not likely claim the application of sec_351 because such basis adjustments would have a cost by contrast the service takes the position that the entire ip value is subject_to postu-164495-04 and that us sub is subject_to sec_367 treatment only for that portion of the ip transferred to country b entity in exchange for the country b entity type u stock ie dollar_figuredd of the value of the ip thus parent co avoids the double tax problem caused by the simultaneous application of sec_351 and sec_367 by asserting an ordering rule that applies sec_351 first sec_367 and that sec_351 does not apply at all thus us sub would be required to take into income a payment that represents what it would have received if it had sold the ip for annual contingent payments based on productivity use or disposition of the ip to the extent that the dollar_figureee of boot parent co received whether it was non-qualified preferred_stock or notes and cash exceeded the sec_367 annual payment in the year of the transfer that excess is an advance_payment on future sec_367 annual payments under general tax principles the advance_payment is recognized in the year it is received thus the effect of this treatment is that us sub recognizes dollar_figureee of ordinary_income in the year of the transfer under sec_367dollar_figure note that parent co’s treatment actually results in a larger income adjustment for the year of the exchange than the service’s treatment under parent co’s approach us sub recognizes dollar_figureee of sec_351 gain plus a sec_367 payment on the remaining dollar_figuredd value of ip that would be subject_to sec_367 exchange and why sec_351 does not apply subject only to sec_367 this approach is suggested by the legislative_history to sec_367 prior to the deficit_reduction_act_of_1984 u s persons who transferred assets including intangible_property to a foreign_corporation in a sec_351 exchange were required to obtain a ruling from the service that the transfer did not have as one of its principal purposes the avoidance of federal_income_tax congress repealed the ruling requirement in the deficit_reduction_act_of_1984 because the changes made to sec_367 in that act made it unnecessary of this change congress stated taxpayers may now proceed with exchanges involving outbound_transfers without advance or post- transaction irs clearance the exchanges will be tax free or will involve the payment of an given the useful_life of nearly number p years computed by the service the sec_367 payment for the year of the transfer would be less than the boot received and thus the remaining boot amount is treated as a pre-payment of future years payments that results in us sub recognizing income in the entire amount of the boot received the double inclusion of sec_351 gain is avoided by treating the entire transaction as the following sections discuss in detail why sec_367 governs the treatment of this a sec_367 takes precedence over sec_351 postu-164495-04 appropriate toll_charge in accordance with the substantive rules set forth in sec_367 as amended by the bill s prt deficit_reduction_act_of_1984 explanation of provisions senate_finance_committee pg italics added that indicates that congress wanted sec_367 to determine the taxable effect of these exchanges an examination of the structure of sec_367 supports the conclusion that sec_367 is meant to override sec_351 sec_367 provides that if in connection with any exchange described in sec_332 sec_351 sec_354 sec_355 sec_356 or sec_361 a united_states_person transfers property to a foreign_corporation such foreign_corporation shall not for purposes of determining the extent to which gain shall be recognized on such transfer be considered to be a corporation because the transferor must be a corporation in order to get the benefit of non-recognition in the listed exchanges sec_367 has the effect of requiring the transferor to recognize the gain in the assets transferred however no loss may be recognized under sec_367 sec_1_367_a_-1t because the foreign_corporation is not a corporation for the purpose of determining gain on the transfer sec_367 clearly overrides sec_351 the character and source of the gain is determined as if the property had been disposed of in a taxable_exchange with the transferee foreign_corporation sec_1_367_a_-1t this generally results in the sec_367 gain on the intangible transfer being treated as domestic source capital_gain sec_351 provides similar treatment of the exchange the practical difference then between sec_367 and sec_351 is that the former taxes all of the gain and is not limited to the amount of any money and the fair_market_value of any property received in the exchange as in sec_351 property transferred for use in an active trade_or_business outside the united_states sec_367 intangible_property however does not qualify for this exception sec_367 thus under sec_367 all transfers of intangible_property by a u_s_person to a foreign_corporation result in recognition of gain if the goal were simply to tax the gain on the intangible like a regular sale this provision is all that would be required- sec_367 would not be needed that the rules of sec_367 apply instead as discussed earlier sec_367 requires the transferor to treat the exchange as a sale contingent on the productivity use or disposition of the intangible the payments are treated as ordinary_income and are sourced in the same manner as royalty payments which generally results in treating them as foreign source incomedollar_figure the approach taken in sec_367 therefore resembles a when sec_367 was enacted it required that the payments be sourced in the u s however in the congress removed that requirement and instead provided that the income from sales of intangibles that are contingent on productivity use or disposition is sourced in the same manner as a royalty see sec_865 sec_367 provides that the general_rule in sec_367 will not apply to sec_367 provides that sec_367 does not apply to transfers of intangibles and in the case of a corporate transferor the main effect of treating the sec_367 payment postu-164495-04 license arrangementdollar_figure thus it is clear that congress wanted the transfers of intangibles to a foreign_corporation in a sec_351 or sec_361 exchange to receive different treatment than a transfer in a regular sale in particular it is apparent that these transfers were meant to result in ordinary_income to parent co not capital_gain as ordinary_income instead of capital_gain is that the income cannot be offset by a capital_loss however if the transferor is an individual the ordinary_income treatment means the transferor does not get the benefit of the lower capital_gains rates in sec_1 this is important because congress was concerned about persons taking deductions against ordinary_income under provisions like sec_174 for developing the intangible and then transferring the intangible offshore to defer the income from using or licensing the intangible if an individual transferor could deduct the cost of developing the intangible against ordinary_income that is taxed at a rate of percent and then transfer it to a foreign_corporation that he controls and get taxed at a maximum rate of percent that would provide a parent co with some of the same advantage that congress intended to eliminate when it enacted sec_367 thus sec_367 should control the entire exchange in order to carry out the evident intent of congress in enacting this provision once the simultaneous application of sec_351 and sec_367 is rejected these two sections are conflicting provisions because they provide different tax effects for the same exchange therefore it is useful to consider principles of statutory construction that are used to resolve these kinds of statutory conflicts when two statutes are in conflict that statute which addresses the matter at issue in specific terms controls over a statute which addresses the issue in general terms unless congress has manifested a contrary aim 79_f3d_1348 2d cir in this instance sec_367 is the more specific statute as it applies only to transfers of intangibles to foreign_corporations in a transaction described in sec_351 or sec_361 whereas sec_351 can apply with respect to the transfer of any property real_property tangible_personal_property and intangible_property to any foreign or domestic_corporation actual payments to the u s transferor with respect to the deemed payments the u s transferor must recognize as income the payment that the foreign_corporation makes in that first year whether made on the date of the ip transfer or at a later time is not treated as boot in the sec_351 transfer but instead is treated as a sec_367 payment so another way of reaching the conclusion that sec_367 controls the outcome in these exchanges is simply by characterizing any payment received from the transferee with finally we note that the regulations provide that the foreign_corporation may make indeed the house version of sec_367 had provided that the income would be treated as if the property had been transferred to the foreign_corporation in an exclusive licensing agreement b sec_367 cannot take precedence over sec_367 the sec_367 annual payments on the other hand are ordinary_income postu-164495-04 respect to the transfer of the intangible as a sec_367 payment and not as money or other_property in a sec_351 exchange the other possible approach is to apply sec_351 first as parent co contends in this case that would mean treating the dollar_figureee of boot as sec_351 gain in the year of the transfer and then sec_367 applies only to the extent of the type u stock received in the exchange that results in two different treatments for the income us sub recognizes from the exchange assuming the ip is a capital_asset us sub would recognize capital_gain income under the sale of exchange treatment of sec_351 it also would be u s source income because us sub is a resident of the u s under sec_865 and generally sales of intangible_property that are not contingent on productivity use disposition of the property are sourced where the seller resides sec_865 sec_367 in this case the payments are likely to be foreign_source_income payments under sec_367 are sourced in the same manner as a royalty sec_865 royalties received from the use of the intangible outside the u s are generally foreign_source_income sec_864 thus the approach of applying sec_351 first results in this case in us sub recognizing two very different types of income on the same transfer domestic source capital_gain with respect to gain from the boot and foreign source ordinary_income with respect to the remaining value of the ip there is nothing in the code to suggest that congress intended this bifurcated result indeed in general the income from a given exchange is all of the same source and character except where congress has explicitly provided otherwise as in various depreciation_recapture provisions sec_367 payments must be commensurate with income sec_351 gain does not have a commensurate with income requirement as a result this bifurcation would complicate efforts to compute what amount to attribute to the sec_367 payments if some adjustment is necessary under the commensurate_with_income_standard as discussed above both the congressional intent behind sec_367 and the rules of statutory construction demonstrate that sec_367 must take precedence over sec_351 congress intended for income from intangible_property transferred to a foreign_corporation to be ordinary_income treating the exchange under sec_351 permits some of the income from the ip to be taxed as a capital_gain rather than ordinary_income defeating that intent determine the tax consequences where a u_s_person transfers intangible_property to a furthermore giving sec_351 precedence over sec_367 presents another difficulty thus for all the foregoing reasons we conclude that sec_367 not sec_351 will postu-164495-04 foreign_corporation in a exchange described in sec_351 and boot is received in the exchange iii analysis of country b entity’s acquisition of the excess value not only do parent co and the service disagree on the fair_market_value of the ip at the time country b entity acquired it but they disagree as to the proper characterization of the transaction to the extent the value of the ip was in excess of dollar_figurecc we refer to this amount as the excess value as this memorandum explains in part iii a the excess value must be reflected in parent co’s equity ownership of country b entity common shares there are various ways parent co could have acquired this excess value parent co takes issue at the service’s characterization three alternative explanations of parent co’s acquisition of such excess value are explained below all of the alternatives result in the same current adjustment a why the excess value is attributed to the country b entity common shares when due regard is given to the terms of the various documents executed by parent co us sub and country b entity in this case it is clear that the excess value must be reflected in the common_stock that parent co holds in country b entity and not as parent co contends in the type u stock that us sub holds in country b entity excess value ip it is important to first understand the economic result of the transaction following the form that parent co used i e a transfer of ip from parent co to us sub followed by a transfer of ip from us sub to country b entity as explained above the contribution of the ip by parent co to us sub in exchange for us sub type t stock resulted in us sub holding ip valued at dollar_figureuudollar_figure parent co owned all of the stock interests in us sub both before and after the exchange so the value of its investment in us sub was increased by dollar_figureuu the subsequent transaction of us sub to country a political_subdivision did not change this result when us sub contributed the ip to country b entity value was shifted to parent co’s country b entity common shares us sub transferred ip worth dollar_figureuu to country b entity for country b entity type u stock valued by parent co at dollar_figuredd and type v stock valued by parent co at dollar_figureee thus us sub transferred property worth dollar_figureuu in return for total consideration of just dollar_figurecc as explained further below because us sub’s aggregate preferred_stock interests in country b entity were fixed at a value of dollar_figurecc the excess in order to understand the service’s analysis of country b entity’s acquisition of the although this memorandum does not comment on the value of the ip we use the service’s valuation for this discussion to extent the value of the ip exceeds parent co’s valuation our analysis would be the same parent co argues that the excess value should be attributed to the country b entity postu-164495-04 value amount must have enhanced the value of some other class of country b entity stock the only class of country b entity stock that was not fixed in value at the time of the ip contribution was the country b entity common_stock therefore only the value of the country b entity common_stock could have been enhanced by the excess value type u sharesdollar_figure however based upon the terms of parent co’s documents which specify the terms of the type u stock that is not possible the resolution provides the specific number of type u stock to be issued in exchange for the ip and specifies that the original issue_price is dollar_figureww per share further the resolution requires country b entity to redeem the type u shares in three annual installments starting on the 21st anniversary of the original issue_date the resolution provides that the redemption price for each share is the original issue_price of dollar_figureww as adjusted for share dividends combinations splits recapitalizations etc plus declared and unpaid dividends with respect to the type u shares thus upon the redemption of the type u stock us sub would receive dollar_figureww per share for a total of dollar_figuredd as adjusted thus as the value of each share of the type u stock was fixed at dollar_figureww and the total number of shares was fixed the excess value cannot be attributed to the type u stock_option the type u stock may be converted to common shares the formula for conversion when properly reduced is c dollar_figureww dollar_figuref x s between the issue_date and the redemptions starting in the 21st year at us sub’s conversion c is the number of country b entity common shares to be received from the the dollar_figureww figure is the original price of the type u stock at issuance f is the fair_market_value of the country b entity common on the date that the s is the number of type u shares to be converted type u stock is issued the following example shows how the formula works two companies x and y decide to form a new corporation z x contributes property with a fair_market_value of dollar_figure and gets back shares of preferred_stock with an issue_price of dollar_figure per share and with the same rights it is clear that no other country b entity preferred_stock interests were enhanced by the excess value the type t and type w shares were non-voting shares were not convertible to common shares and had fixed liquidation values of dollar_figurezz and dollar_figurell per share respectively the type v shares were also non-voting shares were not convertible to common and were redeemable at any time for the issue_price plus accrued but unpaid dividends furthermore country b entity did redeem the type v stock number n months later for property totaling the issue_price of dollar_figureee postu-164495-04 as those of the country b entity type u stock described above y contributes dollar_figure cash and receives in exchange shares of common_stock issued at dollar_figure per share a few days after this transaction x decides to convert the shares of preferred_stock it owns to common_stock applying the formula above x will receive dollar_figure dollar_figure x shares of common_stock because each share of common is worth dollar_figure after the conversion x holds common_stock worth dollar_figure the same as the issue_price of the preferred shares x gave up suppose however that the above facts remain the same except that the fair_market_value of the property that x contributed to z was actually worth dollar_figure as in the original facts x still only receives shares of preferred_stock with an issue_price of dollar_figure a share for a total of dollar_figure the excess value in this example is dollar_figure x requires z to redeem all of its preferred shares immediately prior to the redemption z is worth dollar_figure million ie dollar_figure dollar_figure x’s preferred_stock will still be redeemed for just dollar_figure per share plus declared but unpaid dividends presuming there are not any declared but unpaid dividends x will receive dollar_figure in exchange for its preferred shares and z’s worth will then be reduced by dollar_figure to dollar_figure y the only remaining shareholder of z will hold z common shares worth the entire dollar_figure thus the entire dollar_figure of excess value is reflected in y’s common_stock ownership of z each share of z’s common_stock is worth dollar_figure if instead of redeeming its preferred z stock x converts its preferred z stock into common shares the formula c dollar_figure dollar_figuref x s determines how many shares of common_stock x will receive thus x receives shares of z common_stock as follows number of common z shares received by x dollar_figure dollar_figure x thus x receives shares of common_stock each worth dollar_figure for a total of dollar_figure worth of stock exactly the value of the preferred_stock it gave up this formula by pricing the amount of common shares to be received in relation to a fixed value of dollar_figure for the preferred is designed to give x for each share of preferred_stock converted the number of common shares that at issuance would have been worth the dollar_figure stated_value of the preferred share so if all shares of preferred are converted the formula will always give x the number of common shares that together would have been worth dollar_figure on the date the preferred_stock was issued thus regardless the amount of property x contributed to z the formula will always give x the same value of common_stock as the stated_value of the preferred_stock it held ie dollar_figure the value of the property x contributed to z that exceeds dollar_figure therefore benefits the common shares that y holds in z on the other hand if the property x contributed was postu-164495-04 worth less than dollar_figure it is the value of the common shares that take the loss to y’s detriment x will not enjoy the upside benefit of common_stock ownership until after the conversion unlike common_stock however until x converts the preferred_stock x is protected against decreases in common_stock price because upon redeeming the preferred shares x will be able to recover its original dollar_figure per share investment thus clearly the preferred_stock x received is only worth dollar_figure and any excess value that x contributed to z must benefit the common shares -the common shares are the only shares that do not have a fixed value us sub received number k shares of country b entity type u stock that was priced at dollar_figureww per share at issuance for a total of dollar_figuredd of preferred_stock as demonstrated above if us sub had promptly converted its country b entity type u shares to country b entity common the conversion formula would have given us sub dollar_figuredd worth of country b entity stock on the other hand if us sub holds the stock until it is redeemed starting in the 21st year it will receive dollar_figuredd plus declared but unpaid dividends the excess value of the ip therefore does not increase the value of the country b entity series c stock as parent co contends but rather it can only increase the value of the country b entity common shares all of which are held by parent co thus even though in form us sub contributed the excess value to country b entity the result is that parent co’s common_stock in country b entity reflects the excess value parent co’s proposal that the excess value be attributed to us sub’s type u stock is not consistent with the terms of its own documents parent co cannot now disavow its own documents b tax treatment of country b entity’s acquisition of excess value even though in form parent co contributed the ip including the excess value to us sub and us sub in turn contributed it to country b entity the result is that all of the excess value is reflected in parent co’s common_stock ownership of country b entity there is a shift of value from us sub to parent co the transfer of value must be accounted for in the federal tax treatment of the transaction parent co does not acknowledge this shift in value in its protest and thus did not provide an explanation of its tax treatment as discussed the excess value cannot merely be attributed to the country b entity type u stock and the value shift cannot simply be ignored in its notice of proposed assessment the service offered two tax explanations to account for country b entity’s acquisition of the excess value although parent co contends that both explanations are unwarranted attempts to disregard parent co’s form this is simply not the case as set forth below this explanation is what the postu-164495-04 applicable tax law governing the transaction demands taking into account how the parent co structured the transaction in accordance with these rules the service offered two explanations for the shift in there are two sec_351 exchanges in the transaction the transfer of the ip from parent co to us sub followed almost immediately by a second transfer of the ip from us sub to country b entity although sec_351 does not specifically require that each transferor participating in a sec_351 transaction receive stock of the transferee proportional in value to the value of the property transferred sec_351 does require that the transaction be given tax effect in accordance with its true naturedollar_figure example of sec_1_351-1 illustrates this pointdollar_figure in example a father and son each a transferor are treated as having received stock of the transferee corporation equal in value to the property the transferor transferred and then father is treated as gifting shares of the transferee corporation to son or uses such shares to pay son for services son rendered to father deemed steps are required to explain the economic shift in value from the father to son similarly in the case of parent co’s transaction deemed steps are needed to explain the shift in value from us sub to parent co value in its notice the indirect transfer and the direct transfer we note that both of these explanations yield the same adjustment they are just two different ways to reach the same outcome the two approaches and the tax effects of each are detailed below sec_1_351-1 provides that where property is transferred to a corporation by two or more persons in exchange for stock_or_securities it is not required that the stock and securities received by each be substantially in proportion to his interest in the property immediately prior to the transfer however where stock_or_securities received are in disproportion to such interest the entire transaction will be given tax effect in accordance with its true nature and in appropriate cases the transaction may be treated as if stock and securities had first been received in proportion and then some of such stock and securities had been used to make gifts sec_2501 and following to pay compensation sec_61 or to satisfy obligations of the transferor of any kind in example father and son organize a corporation with shares of common_stock father transfers property worth dollar_figure in exchange for shares of stock and son transfers property worth dollar_figure in exchange for shares of stock father and son did not end up with interests in the transferee corporation proportionate with their respective contributions although the transaction is still one described in sec_351 additional code provisions must be applied to tax the transaction appropriately if it is determined that son ended up with the added value because father made a gift to son such gift would be subject_to tax under sec_2501 et seq if it is determined that son had rendered services to the father such services having no relation to the assets transferred or to the business of the transferee corporation and the disproportionate value received by son is attributable to compensation paid_by father to son son will be taxed on the fair_market_value of the shares of stock received as compensation_for services rendered and father will realize gain_or_loss upon the difference between the basis to him of the shares and their fair_market_value at the time of the exchange indirect transfer postu-164495-04 we start with a detailed explanation of the indirect transfer because it more closely tracks the form of parent co’s transaction step parent co contributed the ip to us sub in a sec_351 exchange parent co’s pre- contribution basis in the ip was dollar_figureaa parent co received in exchange us sub type t with a value of dollar_figurecc and deemed additional shares of us sub common_stock worth the excess valuedollar_figure alternatively rather than the deemed issuance of us sub common_stock the excess value may be added to the value of parent co’s existing us sub common sharesdollar_figure each method_of_accounting for the excess value provides the same result in each case following the transfer we note that with regard to step parent co proposes that the excess value can be accounted for by repricing the us sub type t stock a method that parent co alleges without explanation is consistent with sec_482 principles we note however that the terms of the us sub type t shares fix the value of the stock at dollar_figureww a share and thus the shares are not easily revalued parent co confirmed this valuation during the examination stating that the type t stock had a fair_market_value at the time of the contribution of dollar_figurecc response to document request number i e date further parent co described the us sub type t stock as follows parent co held number o shares of us sub common_stock issued at dollar_figureaaa per share the type t shares us sub issued were issued at dollar_figureww per share the type t shares were at the option of the holder convertible to common_stock at a prescribed rate the purpose of the reverse_stock_split was to increase the value of each share of common_stock to dollar_figureww so that the conversion ratio of type t shares to common shares would be response to document request number i e date in addition the chart presented in the date response to document request number i e states that us sub issued number j preferred shares parent co on date year for an amount_paid of dollar_figurecc because the value of the type t shares are by their terms fixed in value the excess value must increase the value of the us sub common shares thus exam deemed parent co to receive additional shares of us sub common_stock to account for the excess value we mention this alternative because parent co has stated that it is not necessary that us sub issue additional shares of common_stock to account for the excess value as parent co was the sole owner of us sub at the time of the transfer parent co asserts that it would be a meaningless gesture for us sub to issue additional shares of stock to parent co instead parent co argues that if there was extra value in the ip that excess could be added to parent co’s existing us sub common shares we conclude that adding value to the existing common shares or deeming the issuance of additional shares results in the same adjustment to parent co although we do not find a reason for parent co’s argument we address both methods for the sake of completeness prior to parent co’s ip transfer to us sub parent co owned all of the common_stock of us sub when parent co transferred the ip to us sub parent co had a dollar_figureaa basis in the ip when us sub issued type t stock with a fair_market_value of dollar_figurecc to parent co in exchange therefore parent co’s basis in such stock was dollar_figureaa to the extent us sub is deemed to have issued additional common shares to parent co in exchange for the excess value the basis of such excess value common shares is dollar_figureaa and their fair_market_value is equal to excess value to the extent that such an issuance of additional shares is construed as a meaningless gesture because parent co owns percent of us sub’s common_stock the ip contribution would increase the basis in parent co’s existing us sub common shares by dollar_figureaa and would increase their fair_market_value by an amount equal to the excess value postu-164495-04 parent co owns us sub type t stock o fair_market_value dollar_figurecc o basis dollar_figureaa sec_358 parent co owns percent of the us sub common_stock o fair_market_value prior value excess value o basis prior basis dollar_figureaa sec_358 us sub holds ip worth dollar_figureuu us sub’s basis in the ip is dollar_figureaa sec_362 we note that parent co’s meaningless gesture argument does not change this outcome and merely distracts from the real issues in this case step on date year us sub conducted transaction into country a political_subdivision in a transaction described in sec_368 for u s federal_income_tax purposes us sub is deemed to transfer the ip to us sub in exchange for deemed us sub stock us sub recognizes no gain_or_loss on such deemed transfer sec_361 us sub’s basis in the ip is dollar_figureaa sec_362 us sub has no gain_or_loss on the deemed issuance of its stock in exchange for the ip sec_1032 parent co’s basis in its us sub stock is the same as its basis in its us sub stock immediately preceding the sec_368 reorganization us sub remains a domestic_corporation step on date year us sub contributes the ip to country b entity in exchange for country b entity class c preferred_stock type v preferred_stock and country b entity common_stock the issuance of the country b entity type v preferred_stock is however collapsed with the redemption see discussion above the service treats us sub as receiving in the exchange country b entity type u shares in the amount of dollar_figuredd notes and cash of dollar_figureee and deemed country b entity common_stock of excess valuedollar_figure annual payments based on productivity use or disposition of the ip sec_367 this income is ordinary_income it is sourced in the same manner as a royalty sec_865 us sub’s deemed excess value country b entity common_stock has a basis of dollar_figureaa and a fair_market_value equal to that of the excess value pursuant to the sec_367 regulations country b entity has a dollar_figureaa basis in the ip the notes and cash totaling dollar_figureee are treated as payment against the sec_367 income and are not subject_to sec_351 to the extent that this amount exceeds the sec_367 payment for the year it is treated as an advance to the extent that the parent co note including accrued interest is not respected proper adjustments must be made section sec_367 applies to the entire exchange us sub must recognize deemed postu-164495-04 payment on the future sec_367 income and is included in income in the year it is received step us sub is treated as immediately distributing the country b entity deemed common_stock to parent co the tax results are the same whether this distribution is treated as a dividend distribution or as a distribution in redemption of stockdollar_figure result parent co is treated as receiving the country b entity common_stock from us sub and the rules of regs sec_1_367_d_-1t applydollar_figure as a result the portion of the sec_367 annual payments that us sub was required to take into income are now included in the income of parent codollar_figure country b entity in exchange for country b entity common_stock as described in the direct transfer discussion below sec_367 applies and parent co will still take into if instead parent co is treated as directly transferring the excess value ip to a dividend distribution from one member of a consolidated_group to another member is treated as an intercompany_transaction sec_1_1502-13 an intercompany distribution is not included in the gross_income of the distributee member to the extent there is a corresponding negative adjustment reflected under sec_1_1502-32 in the distributee’s basis in the stock of the distributing member sec_1_1502-13 the distributee does not include a distribution in gross_income under sec_301 even if the distribution is in excess of the distributee’s basis in of the stock of the distributor if the distribution results in an excess_loss_account under sec_1_1502-32 that is treated as negative_basis under sec_1_1502-19 id if us sub is treated as redeeming parent co’s excess value us sub common_stock the result would be the same sec_1_367_d_-1t states that if a u_s_person transfers intangible_property that is subject_to sec_367 and the rules of this section to a foreign_corporation in an exchange described in sec_351 and within the useful_life of the transferred intangible_property that u s transferor subsequently transfers the stock of the transferee foreign_corporation to u s persons that are related to the transferor within the meaning of paragraph h of this section then the following rules apply transferee foreign_corporation a right to receive a proportionate share of the contingent annual payments that would otherwise be deemed to be received the u s transferor under paragraph c of this section income a proportionate share of the amount that would have been included in the income of the u s transferor pursuant to paragraph c of this section such amounts shall be treated as ordinary_income from sources within the united_states to the extent that the parent co note is disregarded country b entity would be treated as making a sec_367 payment equal in value to the purported loan to parent co ii each related u_s_person shall over the useful_life of the property annually include in gross i each such related u_s_person shall be treated as having received with the stock of the iv applies to subsequent transfers iii provides formula postu-164495-04 income the deemed annual payments attributable to the excess value in each case parent co’s tax resulting from the outbound ip transfer is the samedollar_figure parent co concedes that if parent co is treated as owning country b entity stock to which sec_1_367_d_-1t applies it is taxed under sec_367 as if it had received a share of the royaltiesdollar_figure however parent co protests this result arguing that exam did not provide any authorities to support its arguments parent co states that the government cannot deem an issuance and redemption of stock without statutory authority and cannot rely on judicial doctrines such as economic sham or step transaction to create fictitious steps as discussed above the service responds that sec_367 is absolutely clear that any transfer of property to a foreign_corporation in a sec_351 transaction shall be treated as an exchange of such property for stock of the foreign_corporation equal in value to the fair_market_value of the property transferred emphasis added the government’s position is in strict conformance with this provision31 and is fully consistent with sec_1_351-1 and b example as the indirect transfer described in the preceding section it achieves that result by using fewer steps however and thus the service asserted it as its primary position step parent co transferred the ip in two parts parent co transferred dollar_figurecc of the value of the ip value to us sub in exchange for dollar_figurecc of us sub type t stock parent co transferred excess value ip directly to country b entity in exchange for deemed additional common shares of country b entity stockdollar_figure the direct transfer alternative described below yields the same adjustment amount direct transfer note that the sec_367 income that parent co recognizes on the excess value portion of the ip would not be protected by parent co’s treaty argument see p of parent co’s protest while parent co cites 90_tc_171 aff’d mem 886_f2d_1318 7th cir to argue steps cannot be created we find it puzzling that parent co omits any mention of sec_367 and the sec_351 regulations in its protest parent co does not acknowledge these provisions at all much less rebut their import to the extent that the parent co note is disregarded country b entity would be treated as transferring its common_stock and cash equal in value to the purported loan to parent co in this exchange the cash would be treated as a sec_367 payment and if appropriate a prepayment postu-164495-04 step us sub conducted transaction to country a political_subdivision see step of the indirect transfer discussion step us sub transfers the ip to country b entity in exchange for dollar_figuredd of country b entity type u stock and notes and cash in the amount of dollar_figureee if parent co is treated as making a direct transfer then parent co takes into account the sec_367 income attributable to the excess value similarly if parent co is treated as making an indirect transfer as discussed above sec_1_367_d_-1t applies and parent co is still taxed on the sec_367 amount related to the excess value thus either way parent co ends up recognizing the sec_367 amount related to the excess value tracking the economic benefit it received from the shift of the excess value from us sub to parent co therefore even if the treaty applied it would not shield parent co from paying tax with respect to sec_367 income it recognizes related to the excess value please call if you have any further questions to the extent that the parent co note is disregarded such value would be attributed to parent co’s country b entity common_stock proper adjustments must be made to reflect this change we note that if the treaty does not apply although the direct transfer approach results in the same current adjustment as the indirect transfer the direct transfer avoids certain potential future gain recognition by us sub if us sub is treated as distributing the deemed country b entity common_stock to parent co as a dividend or in redemption us sub would have deferred gain equal to the difference between its basis in the country b entity common_stock ie dollar_figureaa and the fair_market_value of such stock see sec_1_1502-13 f exs and such gain would be recognized upon the occurrence of certain events eg the deconsolidation of the group or a transfer of such excess value country b entity common_stock outside the group as explained in the day notice exam determined that the direct transfer was the preferable approach however we stress that it is not necessary to determine which of the three alternatives eg direct transfer dividend or redemption applies in order to compute the current tax adjustment because all three alternatives result in the same current adjustment parent co’s criticism of exam’s use of the direct transfer approach is a diversion from the real issues of the case because it does not impact the resulting adjustment postu-164495-04 appendix this appendix describes the basis effects and other_benefits we anticipate parent co will claim if the issuance of the type v stock and the subsequent redemption are respected the adjustments described below are based on parent co’s application of sec_351 and the accompanying basis adjustments as noted in part ii b of this memorandum we do not agree with parent co’s application of sec_351 issuance of type v stock year parent co asserts that the type v stock is nonqualified_preferred_stock nqps sec_351 states that in the case of a person who transfers property to a corporation and receives nonqualified_preferred_stock - a sec_351 shall not apply to such transferor and b if and only if the transferor receives stock other than nonqualified_preferred_stock - i ii sec_351 shall apply to such transferor and such nonqualified_preferred_stock shall be treated as other_property for purposes of applying subsection b parent co takes the position that us sub recognizes gain on receipt of the nqps under sec_351 parent co also claims such gain is exempt from u s tax under the treaty we assume parent co wants sec_351 to apply because gain recognition under sec_351 gives rise to certain positive basis adjustments given parent co’s position that sec_351 applies to the issuance of the type v stock the government expects parent co will claim us sub’s basis in its country b entity type v nqps as other_property increases from dollar_figureaa to dollar_figureee under the application of sec_358dollar_figure country b entity’s basis in the ip is increased from dollar_figureaa to dollar_figureee million under the application of sec_362dollar_figure parent co’s basis in its us sub stock is increased by dollar_figureee under sec_1 1502-dollar_figure sec_358 states that the basis of any other_property except money received by the parent co shall be its fair_market_value the type v stock is treated as other_property under sec_351 sec_362 states that if property was acquired by a corporation- in connection with a transaction to which sec_351 applies or as paid-in_surplus or as a contribution_to_capital then the basis shall be the same as it would be in the hands of the transferor increased in the amount of gain recognized to the transferor on such transfer emphasis added postu-164495-04 parent co takes the position that us sub is a member of its consolidated_group but us sub’s taxable_income under sec_351 is not subject_to tax in the us therefore we expect parent co to take the position that the value of the type v stock is not to be included as consolidated_taxable_income similarly parent co claims us sub’s taxable_income under sec_367 is not subject_to tax in the us therefore we expect parent co to take the position that the value of the type v stock is not to be included as consolidated_taxable_income sec_1_1502-32 defines tax-exempt_income as s’s income and gain which is taken into account but permanently excluded from its gross_income under applicable law and which increases directly or indirectly the basis of its assets or an equivalent amount we expect parent co to take the position that us sub’s income_recognition of dollar_figureee under sec_351 is tax-exempt_income within the meaning of sec_1 b ii a accordingly we expect parent co to take the position that it is entitled to a positive basis_adjustment of dollar_figureee in its us sub stock in summary we expect parent co to claim that the issuance of the type v nqps gives rise to a positive basis_adjustment of dollar_figureee under sec_358 a positive basis_adjustment of dollar_figureee under sec_362 and a positive basis_adjustment of dollar_figureee under sec_1_1502-32 for a total of dollar_figurexx in positive basis adjustments and the payment of no us tax sec_1_1502-32 states that p’s basis in s’s stock is increased by positive adjustments and decreased by negative adjustments under this paragraph b the amount of the adjustment determined as of the time of the adjustment is the net amount of s’s -- i ii iii iv taxable_income or loss tax-exempt_income noncapital nondeductible expenses and distributions with respect to s’s stock sec_1_1502-32 defines taxable_income or loss as consolidated_taxable_income or loss determined by including only s’s items of income gain deduction and loss taken into account in determining consolidated_taxable_income or loss treating s’s deductions and losses as taken into account to the extent they are absorbed by s or any other member postu-164495-04 redemption of type v stock country b entity redeems all of us sub’s type v stock for an aggregate payment of dollar_figureee see sec_302 although the nqps qualified as other_property under sec_351 and is not treated as stock upon its issuance by country b entity in the sec_351 transaction the nqps is considered stock for the purposes of its tax treatment on redemption under sec_302 to the extent that country b entity had earnings_and_profits e_p us sub is subject_to dividend treatment sec_301 to the extent that the redemption is respected us sub would have a recognition event on receipt of the sec_301 dividend to the extent that the distribution exceeds country b entity’s e_p the consideration is be treated as a return_of_capital here again parent co claims that us sub is exempt from us taxation under the treaty however parent co claims that the dividend results in the parent co consolidated group’s receipt of foreign tax_credits see sec_902 as explained above we expect that parent co will take the position that us sub had a basis of dollar_figureee in the type v stock assuming that parent co claims the entire distribution was a dividend to us sub rather than a return_of_capital us sub will claim it may shift its dollar_figureee basis in its type v stock to its type u stock moreover as discussed above we expect parent co to take the position that us sub’s dividend income is tax-exempt_income and as such parent co is entitled to make a positive basis_adjustment in its us sub stock of another dollar_figureee under sec_1 in summary we expect parent co to claim that the redemption of the type v stock gives rise to a positive basis_adjustment of dollar_figureee to parent co’s stock in us sub under foreign tax_credits under sec_902 a positive basis_adjustment of dollar_figureee to us sub’s class c country b entity stock shifted from the type v stock no us tax sec_1_1502-32
